Citation Nr: 1542888	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  14-00 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for head trauma with residual mood disorder.

2.  Entitlement to service connection for residuals of traumatic brain injury.

3.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder and dysthymic disorder.

4.  Entitlement to service connection for a bilateral foot disability.

5. Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Appellant represented by:	Brendan B. Garcia, Attorney at Law


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION


The Veteran served on active duty from July 1985 to July 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In communication received in August 2014, the Veteran requested a videoconference hearing.  In a July 2015 letter, the Veteran withdrew his hearing request.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for an acquired psychiatric disorder, bilateral foot disability and bilateral ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for residuals of a head injury was denied by the RO in a decision of February 2006.  The Veteran was informed of the decision and he did not appeal.

2.  The evidence submitted since the RO's February 2006 decision is relevant and probative of the issue at hand.

3.  The competent evidence of record shows that a TBI pre-existed service.  

3.  Resolving reasonable doubt in the Veteran's favor, the Veteran's TBI was aggravated by service.


CONCLUSIONS OF LAW

1.  The February 2006 decision, which denied service connection residuals of a head injury, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  The evidence received since the February 2006 decision, which denied service connection for residuals of a TBI, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  Resolving reasonable doubt in the Veteran's favor, the Veteran's pre-existing TBI was aggravated by active duty service.  38 U.S.C.A. §§ 1101, 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veteran's Claims Assistance Act of 2000 (VCAA), is applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment and not yet final as of that date.  The law eliminates the concept of a well-grounded claim, and redefines the obligations of the VA with respect to the duty to assist claimants in the development of their claims.  First, the VA has a duty to notify the veteran and representative, if represented, of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the claimant which evidence VA will seek to provide and which evidence the claimant is to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In the instant case, the Veteran's claim for service connection for residuals of a TBI is being reopened and granted.  As such, any deficiencies with regard to VCAA as to that issue are harmless and nonprejudicial.  

Legal Criteria and Analysis

I. New and Material

Service connection for residuals of a TBI, claimed as head trauma, was denied in a February 2006 rating decision on the basis that there was no evidence of TBI in service or TBI residuals.  The Veteran did not appeal the decision and it became final.

At the time of the decision, the record included service medical records and private treatment records showing a diagnosis of attention deficit disorder, anxiety disorder, and cognitive disorder.  There was also evidence that the Veteran had a TBI at age 5 prior to service.  Finally, there were the Veteran's allegations of TBI due to parachute jumps in service. 

Added to the record since the RO's February 2006 decision is a July 2012 TBI VA examination wherein the VA examiner opined that the Veteran had TBI residuals which are at least as likely as not related to service. 

The RO's February 2006 decision is final based upon the evidence then of record.  A prior final decision will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines that the evidence is new and material, the case is reopened and evaluated in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making this determination, the Board must look at all of the evidence submitted since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the present case, this means that the Board must look at all the evidence submitted since the February 2006 decision.

The Board notes that the applicable regulation requires that new and material evidence is evidence which has not been previously submitted to agency decision makers which relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled, must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board has made a careful review of the record.  The Board notes that at the time of the prior denial, there was possible evidence of TBI in service but no evidence of residuals of a TBI in service.  Since that determination evidence has been introduced of a TBI in service and residuals of the same via the July 2012 VA examiner's opinion which states that the Veteran "has history of jumps with briefly altered neurological status.  His baseline was a problem with learning that made him struggle through high school without special ed.  In the service and after getting out he seemed to deteriorate mostly in behavioral issues which can be attributed to PTSD.  Based on this history, the SPECT findings and learning difficulties have to be apportioned mostly to his childhood injury and his behavioral problems to his PTSD.  It is conceivable the hard landings may have aggravated things but probably to a small extent."  This evidence is relevant and probative to the issue at hand.  The evidence clearly cures the evidentiary defect that existed at the time of the prior decision.  See 38 C.F.R. § 3.156.  Based upon the reason for the prior denial, the additional evidence is new and material and the claim is reopened.

II. Service Connection

A veteran is presumed to have been in sound condition when examined, accepted and enrolled in service, except for defects noted at the time of entrance, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

According to 38 C.F.R. § 3.304(b), the term "noted" denotes only such conditions that are recorded in examination reports. A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1994). 

If a preexisting disability is noted upon entry into service, the Veteran may not bring a claim for service connection for that disability on a direct-incurrence basis, only instead a claim for aggravation of the disability during or as a result of his service.  But in this circumstance, the provisions of 38 C.F.R. § 1153 apply and he has the burden of establishing aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); see also 38 C.F.R. § 3.306. 

To rebut the presumption of soundness (where a condition was not "noted" at entry into service), VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that it was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (holding that VA, rather than the claimant, bears the burden of proving that a disability preexisted service and was not aggravated therein); 70 Fed. Reg. 23 ,027, 23,029 (May 4, 2005) (applies to claims pending on or filed after May 4, 2005).

A preexisting disease will be considered to have been aggravated by military service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Mere temporary or intermittent flare-ups of a preexisting injury or disease are insufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991). But clear and unmistakable evidence is required to rebut the presumption of aggravation when the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  A claimant is not required to show that the disease or injury increased in severity during service before VA's duty under this rebuttal standard attaches.  Cotant v. Principi, 17 Vet. App. 116 (2003).

That said, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability). 

Independent medical evidence generally is needed to support a finding that the pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  The presumption of aggravation applies where there was a worsening of the disability in service, regardless of whether the degree of worsening was enough to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, meaning about evenly balanced for and against the claim, with the Veteran prevailing in either event, or whether instead the preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims that he has residuals of a TBI which were aggravated by active service.  Specifically, he argues that while undergoing parachutist training, he had a few hard landings, one which caused him to be dazed and see stars, and that these hard landings aggravated his pre-existing TBI.

His DD-214 confirms he was awarded the parachutist badge, and his allegations of doing parachute jumps in service are confirmed.  Moreover, the Veteran is competent to report he had hard falls and that he had a fall which caused him to be dazed and see stars.  There is nothing in the record to doubt the Veteran's reports and therefore, the Board accepts his accounts of hard falls in service during parachutist training.

Service treatment records are completely silent for any complaints of or treatment for TBI.  His entrance examination did not note a TBI prior to service.  Indeed, in a May 1985 Report of Medical History at the time of entrance examination, the Veteran denied any prior head injury.  Therefore, he is presumed of sound condition at the time of entry into service.  

However, the record is clear that he had a TBI prior to service.  Indeed, the Veteran has repeatedly reported a TBI when he was 5 years old which is confirmed by a scar on his forehead.  Accordingly, there is clear and unmistakable evidence that a TBI pre-existed service.  The remaining question, therefore, is whether the pre-existing TBI was aggravated by service.

In this regard, the Board notes that an October 2005 letter from Dr. D.E.G. notes the Veteran has been diagnosed with adult attention deficit disorder (AADD) and that he had a prior history of TBI at the age of 5.  He noted the Veteran reported a history of 44 jumps during the course of his airborne training including at least one report of a night jump during which he experienced a blow to the head upon landing and "saw stars".  He opined that, the latter head trauma more than likely aggravated his ADD complex.  He noted the literature is replete with how even "minor" head trauma can result in serious cognitive/emotional problems either in an immediate or delayed time frame.  He also noted that any subsequent trauma to the brain could aggravate or exacerbate the condition.

VA outpatient treatment records of July 2010 note a diagnosis of adult hyperactivity disorder, rule out TBI.  The record further notes that the Veteran was referred to a neuropsychological evaluation in light of a possible TBI some 40 years ago, around age 5, with unclear loss of consciousness.  

VA neuropsychological evaluation records of October 2010 note a diagnosis of rule out anxiety disorder NOS versus AADD versus cognitive disorder NOS from concussions during childhood or military service.  

A July 2012 VA examination report notes the following opinion rendered by the VA examiner after an examination of the Veteran: the Veteran "has history of jumps with briefly altered neurological status.  His baseline was a problem with learning that made him struggle through high school without special ed.  In the service and after getting out he seemed to deteriorate mostly in behavioral issues which can be attributed to PTSD.  Based on this history, the SPECT findings and learning difficulties have to be apportioned mostly to his childhood injury and his behavioral problems to his PTSD.  It is conceivable the hard landings may have aggravated things but probably to a small extent."

In a December 2013 addendum, the July 2012 VA examiner stated that he cannot make an exact determination of the Veteran's baseline functioning prior to his service injury, but he feels that it would be closed to his current level of functioning.

Based upon the evidence of record in conjunction with the applicable laws and regulations, and resolving all doubt in the Veteran's favor, the Board finds that service connection for residuals of a TBI is warranted based on aggravation of a pre-existing injury.  Indeed, while not 100 percent conclusive, all of the medical opinions of record state that the traumas to the head caused by the Veteran's parachute training caused some aggravation of the pre-existing TBI.  The October 2005 private physician noted the pre-existing TBI at age 5 and noted that any subsequent trauma to the brain could aggravate or exacerbate the condition.  He considered subsequent trauma to be the parachute jumps in service.  Moreover, the July 2012 VA examiner stated that it is conceivable the hard landings in service during the parachute jumps, may have aggravated things but probably to a small extent.

The weight of the evidence shows that, at least to a small degree, the parachute jumps in service aggravated the residuals of a pre-existing TBI.  The Board recognizes that no physician has been able to establish a baseline of the condition prior to entry into service and none has been able to state with precision the extent of the aggravation.  Indeed, the most recent opinion in this regards was provided by the July 2012 VA examiner in December 2013, where he stated that an exact determination of the Veteran's baseline functioning prior to his service injury, but he feels that it would be closed to his current level of functioning.  However, and significantly, the examiner did not say that the level of functioning was the same as prior to service, but opined it was close.  Therefore, a worsening is acknowledged.  

Considering the above and resolving reasonable doubt in the Veteran's favor, the Board finds the Veteran has pre-existing TBI that was aggravated in-service.  Accordingly, service connection for hypertension must be granted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).





ORDER

The application to reopen the claim for service connection for residuals of a TBI is granted.

Service connection for residuals of a TBI is granted.  


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder.  The Board notes that the Veteran's claimed stressor, witnessing the death of a fellow service member after witnessing a mid-air collision, has been confirmed.  Therefore, the remaining question is whether he has a current psychiatric condition which is due to this stressor in service.  

The record shows VA outpatient treatment records which show a diagnosis of PTSD.  However, a June 2012 VA examination found the Veteran did not meet the requirements for a diagnosis of PTSD.  Instead, the examiner diagnosed the Veteran with dysthymic disorder.  The examiner provided an etiology opinion with regards to PTSD, but no opinion was provided regarding dysthymic disorder.  Moreover, while PTSD was not diagnosed, the examiner repeatedly described many symptoms related to PTSD and did not fully explain why the Veteran did not meet a full diagnosis of PTSD.  Therefore, the Board finds that the June 2012 VA examination is inadequate and a new examination and opinion are needed.  

Moreover, the Board notes that in a June 2014 rating decision, the RO denied service connection for a bilateral foot and bilateral ankle disability.  Later that same month, the Veteran filed a Notice of Disagreement (NOD) with the denial.  A Statement of the Case (SOC) has not been issued and the Board is required to remand, rather than refer, the issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).. 


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability that the Veteran may currently have.  The examiner should be given access to the Veteran's electronic file and the examination report must state a review of the file was conducted.  Any and all necessary te4sts should be conducted.  After a full examination of the Veteran, the examiner should identify all pertinent psychiatric diagnoses currently and/or previously found.  For each psychiatric disability diagnosed, the examiner must provide an opinion as to whether the diagnosed psychiatric disability is at least as likely as not related to the confirmed stressor in service, or whether such an etiology is unlikely.  A complete rationale for all opinions rendered must be provided.

2. Issue a Statement of the Case referable to the following issues: service connection for a bilateral foot and bilateral ankle disability.  Only if the Veteran perfects an appeal should the claims be certified to the Board after any necessary development has been completed.

3. Then readjudicate the claim for service connection for a psychiatric disability in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his attorney a Supplemental SOC (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


